Citation Nr: 0533988	
Decision Date: 12/16/05    Archive Date: 12/30/05

DOCKET NO.  97-31 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUES

1.	Service connection for bilateral hearing loss.  

2.	Service connection for a respiratory disorder.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Christopher McEntee, Associate Counsel 





INTRODUCTION

The veteran had active service from May 1946 to March 1948, 
and from September 1950 to July 1952.  The record indicates 
that the veteran also served on naval reserve active duty for 
training (ACDUTRA) and inactive duty for training (INACDUTRA) 
assignments following discharge in July 1952.              

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision dated in July 1996 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Muskogee, Oklahoma.  

The RO certified the issues on appeal in May 2003.  The Board 
remanded this matter for further development in November 
2003.  


FINDINGS OF FACT

1.	The veteran's bilateral hearing loss is not related to 
active service.  

2.	The veteran's respiratory disorder is not related to 
active service.  


CONCLUSIONS OF LAW

1.	Bilateral hearing loss was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303, 3.385 (2005).  

2.	A respiratory disorder was not incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 
2002); 38 C.F.R. §§ 3.159, 3.303 (2005).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran is seeking service connection for hearing loss 
and for a respiratory disorder.  In the interest of clarity, 
the Board will initially discuss whether these issues have 
been properly developed for appellate purposes.  The Board 
will then address the merits of these claims, providing 
relevant VA law and regulations, the relevant facts, and an 
analysis of its decision.

I.  Veterans Claims Assistance Act of 2000

The Board must determine whether the veteran has been 
apprised of the law and regulations applicable to this 
matter, the evidence that would be necessary to substantiate 
the claims, and whether the claims have been fully developed 
in accordance with the Veterans Claims Assistance Act of 2000 
(VCAA) and other applicable law.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002).

VA is required to provide notice of the VCAA to a claimant as 
required by 38 U.S.C.A. §§ 5103(a) and 38 C.F.R. § 
3.159(b)(1).  More specifically, VA is required to notify a 
claimant of the evidence and information necessary to 
substantiate a claim, whether the claimant or the VA is 
expected to provide the evidence and request the claimant to 
submit any other evidence in his or her possession that 
pertains to the claim.  Id. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  This new "fourth element" of 
the notice requirement comes from the language of 38 C.F.R. § 
3.159(b)(1).  See VAOPGCPREC 01-2004.  

The Board finds that the notice requirements have been met in 
this case.  The veteran was informed of the evidence needed 
to substantiate his claims by means of a rating decision 
dated in July 1996, a Statement of the Case (SOC) issued in 
September 1997, Supplemental Statements of the Case (SSOC) 
issued in October 2001, September 2002, and February 2005, 
and a letter by the Appeals Management Center (AMC) dated in 
June 2004.  As a whole, these documents satisfy the notice 
requirements of 38 U.S.C.A. § 5103.  

The SOC and SSOCs notified the veteran of the relevant law 
and regulations pertaining to his claims.  In addition, the 
AMC's June 2004 letter provided the veteran with information 
about the new rights provided under the VCAA, including the 
furnishing of forms and notice of incomplete applications 
under 38 U.S.C.A. § 5102, providing notice to claimants of 
required information and evidence under 38 U.S.C.A. § 5103, 
and the duty to assist claimants under 38 U.S.C.A. § 5103A.  
VA notified the veteran of the evidence it already possessed, 
described the evidence needed to establish the veteran's 
claims, and specifically identified what evidence was needed 
from the veteran versus what evidence VA would attempt to 
procure.  The Board thus finds that these documents comply 
with the VA's revised notice requirements.  Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002). 

The Board notes that the veteran was not notified of the VCAA 
prior to the initial adjudication of his claims by the RO, as 
required by the recent Court decision in Pelegrini, supra.  
However, the Board finds that any defect with respect to the 
VCAA notice requirement in this case is harmless error, as 
the content of the notice fully complies with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R.              
§ 3.159(b).  In other words, the essential fairness of the 
adjudication process has not been affected by the error as to 
the timing of the AMC's notification letter.  See Mayfield v. 
Nicholson, 19 Vet. App. 220 (2005).

The VA must also make reasonable efforts to assist the 
veteran in obtaining evidence necessary to substantiate the 
claims for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  This 
requirement also has been met.  The Board notes that there 
does not appear to be any outstanding medical records that 
are relevant to this appeal, as the RO obtained all relevant 
medical records identified by the veteran and his 
representative.  In doing so, the RO obtained private, VA, 
and service medical records.  The veteran was also afforded 
VA medical examination for his claimed disorders.  
Accordingly, the Board finds that no further action is 
necessary to meet the requirements of the VCAA. 

II.  The Merits of the Claims for Service Connection 

The veteran claims he is entitled to service connection for 
hearing and respiratory disorders.  For the reasons set forth 
below, the Board disagrees and finds the RO's denial of the 
veteran's claims the proper course of action.  

      The Hearing Loss Disorder
 
Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
preexisting injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110 (2002); 38 C.F.R. § 3.303(a) 
(2004).  

Generally, to establish service connection for a disability, 
a claimant must submit (1) medical evidence of a current 
disability, (2) medical evidence, or in certain circumstances 
lay testimony, of in-service incurrence or aggravation of an 
injury or disease, and (3) medical evidence of a nexus 
between the current disability and the in-service disease or 
injury.  Pond v. West, 12 Vet. App. 341, 346 (1999).  

For VA purposes, hearing disabilities are determined using 
criteria provided under 38 C.F.R. § 3.385 (2005).  
Thereunder, a hearing disability will be determined where any 
of the following threshold measures has been found:  where 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; where 
the auditory threshold for at least three of the frequencies 
is 26 decibels or greater; or where speech recognition scores 
using the Maryland CNC Test are less than 94 percent.  Id.         

The Board finds that the preponderance of the evidence 
supports the veteran's claim to a current hearing loss 
disorder.  Audiology examination reports dated in December 
1995 and June 2004 show scores in excess of 40 decibels for 
all relevant frequencies, and show speech recognition scores 
for both ears under 94 percent.  38 C.F.R. § 3.385.  As such, 
the first element of Pond is satisfied for this claim.  Pond, 
12 Vet. App. at 346.  

The Board finds that the record does not support the second 
and third elements of Pond, however.  

As to the second element of Pond, the veteran contends that 
he injured his ears as a result of his exposure to heavy 
artillery fire while serving on active duty as a navy 
corpsmen with marines, and while serving aboard two US naval 
vessels during reserve duty in 1958 and 1960.  The Board 
finds that the record contains no medical evidence supporting 
the veteran's claim, however.  Service medical records 
reflecting his periods of active duty are negative for any 
disorder related to his hearing or to his ears.  The reports 
of medical examination conducted upon his separation from 
active service in March 1948 and July 1952 indicate normal 
hearing.  A report of medical examination dated in November 
1957 - conducted for the veteran's reenlistment in the naval 
reserves - indicates normal hearing.  Reports of medical 
history dated in November 1957 and February 1960 are negative 
for hearing disorders.  And the veteran did not claim service 
connection for hearing loss until October 1995, over 43 years 
following his separation from active service in July 1952, 
and 35 years following his claimed exposure while serving in 
the naval reserves.  In sum, the record contains no medical 
evidence of an in-service incurrence of an ear or hearing 
injury or disease.  Pond, 12 Vet. App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between current 
hearing loss and an in-service disease or injury.  By 
contrast, the June 2004 VA examiner opined that the veteran's 
hearing loss is likely not related to service.  Pond, 12 Vet. 
App. at 346.  See also Hensley v. Brown, 5 Vet. App. 155, 158 
(1993)(service connection may be granted on the basis of a 
post-service initial diagnosis of a disease, where medical 
evidence relates the current disability to the period of 
service).  As the veteran has not submitted private medical 
evidence which counters this opinion, the Board finds the 
third element of Pond unsupported by the record.  Pond, 12 
Vet. App. at 346.  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

	The Respiratory Disorder

As with the veteran's hearing loss disorder, the Board finds 
that the evidence of record supports the veteran's claim to a 
current respiratory disorder.  Private medical evidence dated 
in the late 1950s evidences diagnoses of bronchial asthma, 
allergic rhinitis, and chronic sinusitis.  And a July 2004 VA 
compensation examiner diagnosed the veteran with chronic 
obstructive pulmonary disease (COPD).  Based on this 
evidence, the Board finds the first element of Pond satisfied 
by the record.  Pond, 12 Vet. App. at 346.   

The Board finds that the record does not support the second 
and third elements of Pond for this claim, however.  As to 
the second element, the veteran contends that he incurred his 
respiratory disorder from exposure to airborne chemicals 
(DDT) during active service at Camp Lejeune, North Carolina 
and Norfolk Naval Air Station, Virginia, between 1950 and 
1952.  The Board finds, however, that the record contains no 
medical evidence supporting the veteran's claim.  The service 
medical records pertaining to his periods of active service 
are negative for any disorder related to his respiratory 
system.  The reports of medical examination conducted upon 
his separation from active service in March 1948 and July 
1952 indicate normal sinus, throat, cardiovascular, and 
respiratory systems.  The November 1957 report of medical 
examination indicates normal sinus, throat, cardiovascular, 
and respiratory systems.  The earliest indication in the 
record of a respiratory disorder (asthma) is revealed in the 
November 1957 report of medical history which is dated over 5 
years after the veteran left active service.  The earliest 
medical evidence of a respiratory disorder (asthma) is 
revealed in January 1959 private medical records which are 
dated over 7 years following separation from active service.  
These private records do not refer at all to the veteran's 
active military service, moreover.  And, though the veteran 
states that he claimed service connection for a respiratory 
disorder in the 1960s, the objective evidence of record 
indicates that the veteran did not claim service connection 
for a respiratory disorder until October 1995, over 43 years 
following his separation from service in July 1952.  In sum, 
the record contains no medical evidence of an in-service 
incurrence of a respiratory injury or disease.  Pond, 12 Vet. 
App. at 346.  

As to the third element of Pond, the Board finds the record 
lacking in medical evidence of a nexus between any current 
respiratory disorder and an in-service disease or injury.  By 
contrast, the July 2004 VA examiner opined that the veteran's 
respiratory disorder is likely not related to service.  Pond, 
12 Vet. App. at 346.  As the veteran has not submitted 
private medical evidence which counters this opinion, the 
Board finds the third element of Pond unsupported by the 
record.  Pond, 12 Vet. App. at 346.  

The preponderance of the evidence is against the veteran's 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for a respiratory disorder is denied.  



____________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


